Case 19-34054-sgj11 Doc 1772 Filed 01/19/21                  Entered 01/19/21 12:09:04             Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
 In re:                                                        ) Chapter 11
                                                               )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          ) Case No. 19-34054 (SGJ)
                                                               )
                                   Debtor.                     )
                                                               )

          CERTIFICATION OF PATRICK M. LEATHEM WITH RESPECT TO THE
             TABULATION OF VOTES ON THE FIFTH AMENDED PLAN OF
           REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

 I, Patrick M. Leathem, depose and say under the penalty of perjury:

          1.       I am a Senior Consultant in Corporate Restructuring Services, employed by

 Kurtzman Carson Consultants LLC (“KCC”), located at 222 N. Pacific Coast Highway, 3rd

 Floor, El Segundo, California 90245. I am over the age of 18 and not a party to this action.

          2.       On October 18, 2019, the United States Bankruptcy Court for the District of

 Delaware Court entered the Order Appointing Kurtzman Carson Consultants as Claims and

 Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) and Local Rule

 2002-1(f) (Docket No. 43), prior to a venue transfer to this District.

          3.       On November 24, 2020, the Court entered the Order (A) Approving the Adequacy of

 the Disclosure Statement; (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of

 Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D)

 Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving

 Form and Manner of Notice (Docket No. 1476) (the “Disclosure Statement Order”) 2


 1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
      address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
      Capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
      Disclosure Statement Order.




 DOCS_SF:104819.1 36027/002
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21                   Entered 01/19/21 12:09:04             Page 2 of 15




 establishing, among other things, certain solicitation and voting tabulation procedures with respect

 to the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (Docket No.

 1472) (as further amended, supplemented, or modified, the “Plan”). I supervised the solicitation

 and tabulation performed by KCC’s employees.

          4.       KCC has considerable experience in soliciting and tabulating votes to accept or

 reject proposed chapter 11 plans. Except as otherwise stated, I could and would testify to the

 following based upon my personal knowledge. I am authorized to submit this Certification on

 behalf of KCC.

 A.       Service and Transmittal of Solicitation Packages and Related Information

          5.       On December 1, 2020, KCC caused to be served the Confirmation Hearing Notice

 on the Debtor’s creditors listed in the creditor matrix and all other parties required to receive

 such notice pursuant to the Disclosure Statement Order. On December 1, 2020, KCC caused to

 be served Solicitation Packages on all holders of Claims in Classes 2, 7, 8, 9, 10 and 11

 (collectively the “Voting Classes”) entitled to vote as of November 23, 2020 (the “Voting

 Record Date”), and a Notice of Non-Voting Status in lieu of a Solicitation Package on all

 holders of Unimpaired Claims in Classes 1, 3, 4, 5 3 and 6 in accordance with the Disclosure

 Statement Order.         A certificate of service evidencing the foregoing was filed with the

 Bankruptcy Court on December 23, 2020 as Docket No. 1630.

          6.       On or before December 1, 2020, KCC posted links to the electronic versions of

 the Confirmation Hearing Notice, Disclosure Statement (with the Plan as an Exhibit), and

 Disclosure Statement Order on the public access website at www.kccllc.net/hcmlp.




 3
  No parties were classified as Class 5 Retained Employee Claims for purposes of service of the Notice of Non-
 Voting Status or Solicitation Packages.



                                                         2
 DOCS_SF:104819.1 36027/002
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21             Entered 01/19/21 12:09:04         Page 3 of 15




          7.       On December 3, 2020 the Confirmation Hearing Notice was published in The

 New York Times (National Edition). An affidavit evidencing the publication of the Confirmation

 Hearing Notice was filed with the Court on December 3, 2020 (Docket No. 1505).

 B.       The Tabulation Process

          8.       The Disclosure Statement Order established November 23, 2020 as the Voting

 Record Date. Pursuant to the Disclosure Statement Order, holders of Claims in Class 2 (Frontier

 Secured Claim), Class 7 (Convenience Claims), Class 8 (General Unsecured Claims), Class 9

 (Subordinated Claims), Class 10 (Class B/C Limited Partnership Interests) and Class 11 (Class A

 Limited Partnership Interests) were entitled to vote to accept or reject the Plan. Furthermore,

 Class 7 Claims were provided the option to elect treatment as Class 8 Claims (the “GUC

 Election”), and liquidated Class 8 Claims were provided the option to elect treatment as Class 7

 Claims as provided under the Plan (the “Convenience Election”) (in each case under limited

 circumstances, and without affecting classification for tabulation purposes). No other classes

 were entitled to vote on the Plan.

          9.       Pursuant to the Disclosure Statement Order, KCC relied on the Debtor’s

 Schedules of Assets and Liabilities and the Claims information pertaining to the Debtor’s chapter

 11 case, as reflected in KCC’s systems, to identify the holders of Claims entitled to vote to

 accept or reject the Plan. Finally, KCC relied on guidance from the Debtor’s advisors to identify

 holders of Class B/C Limited Partnership Interests in Class 10 and Class A Limited Partnership

 Interests in Class 11 (collectively, “Interests”) entitled to vote to accept or reject the Plan, and

 the amounts of respective interests held as well as the tabulation of certain ballots, as set forth on

 Exhibit A hereto.




                                                   3
 DOCS_SF:104819.1 36027/002
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21                        Entered 01/19/21 12:09:04               Page 4 of 15




            10.      Using the information outlined above, KCC created a voting database reflecting

 the names of holders in the Voting Classes, addresses of such holders, voting amounts and

 classification of Claims and Interests in the Voting Classes.

            11.      Using its KCC CaseView voting database (“KCC CaseView”), KCC generated

 ballots for Holders of Claims and Interests entitled to vote to accept or reject the Plan. The

 Disclosure Statement Order established January 5, 2021 at 5:00 p.m. (prevailing Central Time)

 as the deadline for receiving ballots to accept or reject the Plan (the “Voting Deadline”), except

 to the extent such Voting Deadline was extended by the Debtor in writing in its sole discretion.

            12.      In accordance with the Disclosure Statement Order, KCC received and tabulated

 Ballots as follows: (a) each returned paper Ballot was opened and inspected at KCC’s offices; (b)

 paper Ballots were date-stamped and scanned into KCC CaseView; (c) each Ballot submitted

 electronically through KCC’s electronic voting platform was electronically received and

 processed; and (d) all Ballots received on or before the Voting Deadline were then entered into

 KCC CaseView and tabulated.

            13.      The final tabulation of votes cast by timely and properly completed Ballots

 received by KCC is attached hereto as Exhibit A. The detailed ballot reports for Voting

 Classes 2, 7, 8, 9 and 11 4 are attached to this Certification as Exhibits A-1, A-2, A-3, A-4, and

 A-5, along with a summary 5 provided to KCC by the Debtor with respect to the Debtor’s

 position with respect to the tabulation and classification of votes in the Voting Classes pursuant

 to the Disclosure Statement Order, Plan and applicable law.




 4
     No Class 10 Ballots were returned.
 5
  Please see footnotes on the detailed ballot reports with respect to tabulation of certain ballots in Class 7, Class 8,
 and Class 9.




                                                             4
 DOCS_SF:104819.1 36027/002
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21              Entered 01/19/21 12:09:04        Page 5 of 15




 C.       Ballots That Were Not Counted

          14.      Attached as Exhibit B to this Certification is a detailed report of any Ballots that

 were not included in the tabulation above because they did not satisfy the requirements for a

 valid Ballot as set forth in the Disclosure Statement Order.

                                               Conclusion

          To the best of my knowledge, information and belief, the foregoing information

 concerning the distribution, submission and tabulation of Ballots in connection with the Plan is

 true. The Ballots received by KCC are stored at KCC’s office and are available for inspection by

 or submission to this Court.


 Dated: January 19, 2021
                                                                 /s/ Patrick M. Leathem
                                                                Patrick M. Leathem




                                                    5
 DOCS_SF:104819.1 36027/002
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21   Entered 01/19/21 12:09:04   Page 6 of 15



                               EXHIBIT A
                                 Case 19-34054-sgj11 Doc 1772 Filed 01/19/21              Entered 01/19/21 12:09:04       Page 7 of 15
                                                                               Exhibit A
                                                                      Ballot Tabulation Summary


                                                      Ballots Not    Number        Number
                         Class                        Tabulated     Accepting      Rejecting   Amount Accepting      Amount Rejecting              Voting Result
 Class 2 - Frontier Secured Claim                          0             1              0        $5,209,963.62            $0.00            Accepted in Number
                                                                     100.00%         0.00%         100.00%                0.00%            Accepted in Dollar
 Class 7 - Convenience Claims                              4            14              0        $2,765,906.51            $0.00            Accepted in Number
                                                                     100.00%         0.00%         100.00%                0.00%            Accepted in Dollar
 Class 8 - General Unsecured Claims                        2            12             31       $301,826,418.36       $20,833,059.67       Rejected in Number
                                                                      27.91%        72.09%          93.54%                6.46%            Accepted in Dollar
 Class 9 - Subordinated Claims                             0             5              0       $35,000,000.00            $0.00            Accepted in Number
                                                                     100.00%        0.00%          100.00%                0.00%            Accepted in Dollar

                                                      Ballots Not    Number        Number      Amount of Interests   Amount of Interests
                        Class                         Tabulated     Accepting      Rejecting      Accepting              Rejecting                 Voting Result
 Class 10 - Class B/C Limited Partnership Interests        0             0             0             0.00                   0.00           No Votes
                                                                      0.00%         0.00%           0.00%                  0.00%           No Votes
 Class 11 - Class A Limited Partnership Interests          0             0             1             0.00             37.37% Interests     Rejected in Number
                                                                      0.00%        100.00%          0.00%                 100.00%          Rejected in Amount




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                                         Page 1 of 1
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21      Entered 01/19/21 12:09:04      Page 8 of 15
                                                 Exhibit A-1
                                            Class 2 Ballot Detail
                                           Frontier Secured Claim


                       Creditor Name      Ballot No.    Voting Amount       Date Filed     Vote
             Frontier State Bank              7             $5,209,963.62    12/21/2020 Accept




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                          Page 1 of 1
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21               Entered 01/19/21 12:09:04          Page 9 of 15
                                                        Exhibit A-2
                                                    Class 7 Ballot Detail
                                                    Convenience Claims



                      Creditor Name1             Ballot No.      Voting Amount        Date Filed     Vote
             Argo Partners                            3                 $10,000.00     12/08/2020 Accept
             CBIZ Valuation Group, LLC               48                  $8,269.26     01/05/2021 Accept
             Contrarian Funds, LLC                    1               $268,095.08      12/04/2020 Accept

             Crescent TC Investors, L.P.             41                  $27,480.67     01/04/2021 Accept
             Daniel Sheehan & Associates,             6                  $32,433.75     12/21/2020 Accept
             PLLC
             Department of the Treasury -            39                  $85,281.32     01/04/2021 Accept
             Internal Revenue Service
             Katten Muchin Rosenman LLP               4                  $16,695.00     12/10/2020 Accept
             MCS Capital LLC c/o STC, Inc.            8                 $507,430.34     12/21/2020 Accept

             Meta-e Discovery, LLC                    9                 $779,969.84     12/22/2020   Accept
             Parmentier, Andrew                      51                 $136,350.00     01/05/2021   Accept
             Pivotal Research Group LLC              11                   $2,500.00     12/29/2020   Accept
             Ryan P. Newell (Connolly                12                 $166,062.22     12/31/2020   Accept
             Gallagher LLP)
             Siepe Services, LLC                     64                  $80,183.88     01/05/2021 Accept

             Stinson Leonard Street LLP              65                 $645,155.15     01/14/2021 Accept


             1
              The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure
             Statement Order, and applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac
             Leventon have Class 7 Convenience Claims or are entitled to elect to receive the treatment provided
             to Class 7 Convenience Claims; (ii) consistent with the Debtor’s ability to accept late votes under
             section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the votes cast by
             Siepe Systems, LLC and Stinson Leonard Street LLP. Please see Exhibit B - Ballots Excluded from
             Tabulation.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21             Entered 01/19/21 12:09:04           Page 10 of 15
                                                       Exhibit A-3
                                                  Class 8 Ballot Detail
                                                General Unsecured Claims


                     Creditor Name1, 2          Ballot No.     Voting Amount          Date Filed     Vote
             Acis Capital Management L.P. and       45           $23,000,000.00        01/05/2021 Accept
             Acis Capital Management GP,
             LLC
             Charlotte Investor IV, L.P.           19                        $1.00     12/31/2020 Accept

             Contrarian Funds, LLC3                20                 $1,318,730.36    01/04/2021 Accept

             Ellington, Scott                      56                 $7,604,375.00    01/05/2021 Reject
             Employee 01                           50                         $1.00    01/05/2021 Reject

             Employee 02                           52                        $1.00     01/05/2021   Reject
             Employee 03                            2                        $1.00     12/07/2020   Accept
             Employee 04                           26                        $1.00     01/04/2021   Reject
             Employee 06                           32                        $1.00     01/04/2021   Reject

             Employee 08                           28                        $1.00     01/04/2021   Reject
             Employee 09                           40                        $1.00     01/04/2021   Reject
             Employee 11                           24                        $1.00     01/04/2021   Reject
             Employee 12                           29                        $1.00       1/4/2021   Reject
             Employee 13                           25                        $1.00     01/04/2021   Reject

             Employee 14                           27                        $1.00     01/04/2021 Reject
             Employee 15                           30                        $1.00     01/04/2021 Reject
             Employee 16                           43                        $1.00     01/04/2021 Reject

             Employee 17                           47                         $1.00    01/05/2021   Reject
             Employee 18                           34                         $1.00    01/04/2021   Reject
             Employee 19                           38                         $1.00    01/04/2021   Reject
             Employee 20                           49                         $1.00    01/05/2021   Reject
             Employee 22                           44                         $1.00    01/05/2021   Reject
             Employee 23                           23                         $1.00    01/04/2021   Reject
             Employee 25                           33                         $1.00    01/04/2021   Reject
             Employee 26                           31                         $1.00    01/04/2021   Reject
             Employee 27                           36                         $1.00    01/04/2021   Reject
             Employee 28                           46                         $1.00    01/05/2021   Reject
             Employee 29                           21                         $1.00    01/04/2021   Reject
             Employee 30                           37                         $1.00    01/04/2021   Reject
             HarbourVest 2017 Global AIF L.P.      18                 $4,366,125.00    12/31/2020   Accept

             HarbourVest 2017 Global Fund          17                 $2,183,085.00    12/31/2020 Accept
             L.P.
             HarbourVest Dover Street IX           16             $31,954,320.00       12/31/2020 Accept
             Investment L.P.
             HarbourVest Skew Base AIF L.P.        13                  $648,990.00     12/31/2020 Accept

             Highland Crusader Offshore            10                   $50,000.00     12/28/2020 Accept
             Partners, L.P., et al.
             Hunter Covitz                         35                  $250,000.00     01/04/2021 Reject

              HV International VIII Secondary      14                 $5,847,480.00    12/31/2020 Accept
              L.P.
In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                 Page 1 of 2
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21                  Entered 01/19/21 12:09:04            Page 11 of 15
                                                          Exhibit A-3
                                                     Class 8 Ballot Detail
                                                   General Unsecured Claims


                    Creditor Name1, 2               Ballot No.      Voting Amount          Date Filed      Vote
             Jean Paul Sevilla                          63               $400,000.00        01/05/2021 Reject

             Leventon, Isaac                            58                 $1,342,379.68     01/05/2021 Reject

             Patrick Hagaman Daugherty                  42              $9,134,019.00        01/04/2021 Reject
             Raymond Joseph Dougherty                   62                      $1.00        01/05/2021 Reject
             Redeemer Commttee Highland                  5            $137,696,610.00        12/16/2020 Accept
             Crusader Fund
             UBS Securities LLC                         22             $94,761,076.00        01/04/2021 Accept

             Waterhouse, Frank                          59                 $2,102,260.99     01/05/2021 Reject

             1
              The Debtor advised the Solicitation Agent that: (i) 29 of the 31 of rejecting votes in this class are by
             either (a) employees who assert contingent claims in the amount of $1 for unvested amounts under
             the Debtor's deferred compensation program and the Debtor’s former annual bonus program which
             was terminated on January 14, 2021, and (b) Messrs. Leventon, Ellington, and Waterhouse; (ii) solely
             for purposes of voting on the Plan, and not for any other purposes, the votes of Messrs Sevilla, Covitz,
             Leventon, Ellington, and Waterhouse are tabulated as set forth above even though the proofs of claim
             filed by these individuals do not provide a determination to ascertain the voting amount with respect to
             any annual bonus or deferred compensation claims asserted against the Debtor; (iii) the vote cast by
             Raymond Joseph Dougherty in Class 9 should be properly tabulated as a Class 8 General Unsecured
             Claim because there is no order entered by the Bankruptcy Court subordinating this claim pursuant to
             the Plan.
             2
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan. Please see Exhibit A-4 - Class 9 Ballot Detail.

             3
               Contrarian Funds, LLC’s Ballot No. 20 elected treatment as Class 7 Convenience Claim (the
             “Convenience Election”), but such election does not alter classification for tabulation purposes under
             the Plan. For the avoidance of doubt, this Certification does not certify the validity or enforceability of
             any elections received and reported hereon, but rather this Certification is providing such information
             for reporting and informational purposes.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                      Page 2 of 2
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21                Entered 01/19/21 12:09:04           Page 12 of 15
                                                         Exhibit A-4
                                                     Class 9 Ballot Detail
                                                     Subordinated Claims



                     Creditor Name1               Ballot No.      Voting Amount          Date Filed     Vote
             HarbourVest 2017 Global AIF L.P.         18              $3,395,875.00       12/31/2020 Accept



             HarbourVest 2017 Global Fund             17                 $1,697,955.00    12/31/2020 Accept
             L.P.


             HarbourVest Dover Street IX              16             $24,853,360.00       12/31/2020 Accept
             Investment L.P.


             HarbourVest Skew Base AIF L.P.           13                  $504,770.00     12/31/2020 Accept



             HV International VIII Secondary          14                 $4,548,040.00    12/31/2020 Accept
             L.P.



             1
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                    Page 1 of 1
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21              Entered 01/19/21 12:09:04      Page 13 of 15
                                                         Exhibit A-5
                                                    Class 11 Ballot Detail
                                            Class A Limited Partnership Interests


                     Creditor Name               Ballot No.     Voting Amount       Date Filed      Vote
             The Dugaboy Investment Trust            60       37.37% Interest          1/5/2021 Reject




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                  Page 1 of 1
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21   Entered 01/19/21 12:09:04   Page 14 of 15



                                EXHIBIT B
          Case 19-34054-sgj11 Doc 1772 Filed 01/19/21               Entered 01/19/21 12:09:04          Page 15 of 15
                                                           Exhibit B
                                               Ballots Excluded from Tabulation



  Class       CreditorName            Date Filed     Ballot No.     Voting Amount         Vote           Reason Excluded1
    7 Frank Waterhouse                  1/5/2021         54             $403,706.00 Reject              Not Entitled to Vote
    8 HarbourVest Partners L.P.       12/31/2020         15                   $1.00 Accept              No voting amount
        on behalf of funds and                                                                          was allocated to this
        accounts under                                                                                  Ballot by HarbourVest
        management                                                                                      under the settlement
                                                                                                        approved by the Court
                                                                                                        at a hearing
                                                                                                        conducted on January
                                                                                                        14, 2021.

      7   Isaac D. Leventon               1/5/2021       61              $300,491.00   Reject           Not Entitled to Vote
      7   Scott B. Ellington              1/5/2021       53              $510,000.00   Reject           Not Entitled to Vote
      8   Surgent, Thomas                 1/5/2021       57                    $1.00   Abstain          No Vote
      7   Thomas Surgent                  1/5/2021       55              $510,000.00   Abstain          No Vote

  1
   The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure Statement Order, and
  applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac Leventon have Class 7 Convenience Claims
  or are entitled to elect to receive the treatment provided to Class 7 Convenience Claims; (ii) consistent with the Debtor’s
  ability to accept late votes under section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the
  votes cast by Siepe Systems, LLC and Stinson Leonard Street LLP.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1
